PROB 22                                                                                      DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                  1:14CR00684
                      TRANSFER OF JURISDICTION
                                                                                             DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                 DISTRICT                DIVISION

                                                                     Illinois Northern       Eastern
David A Staral
                                                                     NAME OF SENTENCING JUDGE

                                                                     Ronald A. Guzman
                                                                     DATES OF                FROM               TO
                                                                     PROBATION/
                                                                                             06/26/2020         06/25/2023
                                                                     SUPERVISED
                                                                     RELEASE:

OFFENSE


FRAUD BY WIRE - RADIO - OR TELEVISION 18:1343.F


PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE           "Northern District of Illinois "

             IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States District
Court for the ED/WI upon that Court=s order of acceptance of jurisdiction. This Court hereby expressly
consents that the period of probation or supervised release may be changed by the District Court to which this
transfer is made without further inquiry of this Court.*




          January 13, 2021
          Date                                                               United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE ED/WI

          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.




          Effective Date                                                     United States District Judge




                       Case 2:21-cr-00024-PP Filed 01/21/21 Page 1 of 1 Document 1
